DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10, 12, and 18-20 are objected to because of the following informalities: all abbreviations (AFA, AW, AOV, AH, ABW, ABD, CFA, COV, and FDA) should have the non-abbreviated words recited followed by the abbreviation in parenthesis for at least the first recitation of that limitation in the claims, in order to provide clarity (e.g. “AFA” recited in claim 1 line 4 is suggested to read --apparatus footprint area (AFA)--). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “hospital-grade” in lines 3 and 4 is confusing, as it is unclear what is meant by “hospital-grade” (Is it just a device which can be used in a hospital on 2” in line 5 is confusing, as the combination of the phrases “not greater than” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 2, the limitation “not greater than about 210 kilograms” in line 2 is confusing, as the combination of the phrases “not greater than” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 3, the limitation “not greater than about 0.5 m2” in line 2 is confusing, as the combination of the phrases “not greater than” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 4, the limitations “at least about 0.1 m3” in lines 1-2 and “not greater than about 0.5 m3” in line 2  are confusing, as the combination of the phrases “at least” and “about”, as well as “not greater than” and “about”, render the values of the thresholds unclear, thus the scope of the claim is indefinite.  
Regarding claim 5, the limitation “not greater than about 1200 mm” in lines 1-2 is confusing, as the combination of the phrases “not greater than” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 6, 
Regarding claim 7, the limitation “not greater than about 550 mm” in line 2 is confusing, as the combination of the phrases “not greater than” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 8, the limitation “at least about 200 mm” in line 2 is confusing, as the combination of the phrases “at least” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 9, the limitation “not greater than about 700 mm” in line 2 is confusing, as the combination of the phrases “not greater than” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 10, the limitation “at least about 300 mm” in line 2 is confusing, as the combination of the phrases “at least” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 12, the limitation “hospital-grade” in line 1 is confusing, as it is unclear what is meant by “hospital-grade” (Is it just a device which can be used in a hospital on a patient, or does it need to meet certain specific specifications? If so, various hospitals can have different standards or requirements for their equipment, so what specifications would the claimed invention need to meet?).
Regarding claim 13, the limitation “a high capacity CO2 absorber/ventilator interface” in line 2 is confusing, as it is unclear what is meant by “high capacity” and it is unclear what structure, material, or specifications would allow for a CO2
Regarding claim 18, the limitation “not greater than about 1.0 m2” in line 7 is confusing, as the combination of the phrases “not greater than” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 19, the limitation “not greater than about 1.0 m3” in line 2 is confusing, as the combination of the phrases “not greater than” and “about” render the value of the threshold unclear, thus the scope of the claim is indefinite.  
Regarding claim 20, the limitation “hospital-grade” in line 1 is confusing, as it is unclear what is meant by “hospital-grade” (Is it just a device which can be used in a hospital on a patient, or does it need to meet certain specific specifications? If so, various hospitals can have different standards or requirements for their equipment, so what specifications would the claimed invention need to meet?). Furthermore, the limitation “the hospital-grade anesthesia machine” in lines 1-2 is confusing, as it is unclear whether this limitation is the same or different from “an anesthesia machine” originally claimed in claim 18. For the purposes of examination, they will be interpreted as the same limitation.
Claims 11 and 14-17 are rejected due to their dependence on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rumph et al. (US 7,836,882 B1) in view of De Nando et al. (US 9,237,928 B2).
Regarding claim 1, as best understood,  Rumph discloses a portable anesthesia apparatus (electronic anesthesia delivery apparatus with wheels for portability) (abstract; Fig. 1) comprising: 
an anesthesia transportation cart (chassis 12, stand 14, and platform feet with wheels) (Figs. 1-3); 
a hospital-grade anesthesia machine mounted on the anesthesia transportation cart (anesthetic chambers 25, 27 with associated circuit board 50, ports, valves, and pipes, all of which are mounted on the chassis 12 and stand 14; anesthesia is for use during a surgical procedure) (Figs. 1-3; col. 4, lines 25-34; col. 5, lines 26-55); 
and a hospital-grade CO2 absorber mounted on the anesthesia transportation cart (pellets 39 for absorbing carbon dioxide, which is mounted on the chassis 12 and stand 14 by way of absorber canister 38; absorber is used to scrub carbon dioxide from the breathing circuit to return unconsumed anesthesia to a patient during a surgical procedure) (Figs. 1-3; col. 6, lines 2-8; col. 7, lines 7-15).
FA of not greater than about 1.0 m2.
However, De Nando teaches a mobile functional hospital unit for transporting medical fluids (De Nando; abstract) wherein the portable apparatus has an AFA of not greater than about 1.0 m2 (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the area using width times depth thus ranges from 3500-9900 cm2, or 0.35-0.99 m2) (De Nando; Fig. 1; col. 5, lines 37-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device such that the portable apparatus has an AFA of not greater than about 1.0 m2, as taught by De Nando, for the purpose of providing the apparatus with compact dimensions for the convenient use of the apparatus by operators in a hospital setting or an emergency situation (De Nando; col. 5, lines 37-44).
Regarding claim 3, as best understood,  the modified Rumph device teaches wherein the portable anesthesia apparatus has an AFA of at least about 0.1 m2 and not greater than about 0.5 m2 (the area using width times depth thus ranges from 0.35-0.99 m2 which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 4, as best understood,  the modified Rumph device teaches wherein the portable apparatus has an Aov of at least about 0.1 m3 and not greater than about 0.5 m3 (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the volume using width times depth time height thus ranges from 350000-1485000 cm3, or 0.35-1.485 m3 
Regarding claim 5, as best understood,  the modified Rumph device teaches wherein the portable apparatus has an AH of not greater than about 1200 mm (cabinet 2 is of a height between 100-150 cm, or 1000-1500 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 6, as best understood, the modified Rumph device teaches wherein the portable anesthesia apparatus has an AH of at least about 500 mm (cabinet 2 is of a height between 100-150 cm, or 1000-1500 mm) (De Nando; Fig. 1; col. 5, lines 37-44).
Regarding claim 7, as best understood,  the modified Rumph device teaches wherein the portable anesthesia apparatus has an ABw width of not greater than about 550 mm (cabinet 2 is of a width between 50-90 cm, or 500-900 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 8, as best understood,  the modified Rumph device teaches wherein the portable anesthesia apparatus has an ABw of at least about 200 mm (cabinet 2 is of a width between 50-90 cm, or 500-900 mm) (De Nando; Fig. 1; col. 5, lines 37-44).
Regarding claim 9, as best understood,  the modified Rumph device teaches wherein the portable anesthesia apparatus has an ABD of not greater than about 700 mm (cabinet 2 is of a depth between 70-110 cm, or 700-1100 mm, which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Regarding claim 10, as best understood,  the modified Rumph device teaches wherein the portable anesthesia apparatus has an ABD
Regarding claim 11, the modified Rumph device teaches wherein the anesthesia transportation cart comprises: 
a portable base (circular platform with attached feet and wheels at the bottom of the device) (Rumph; Figs. 1-3); 
a mounting post extending up from the portable base (stand 14) (Rumph; Figs. 1-3);
a CO2 absorber mount attached to the mounting post (absorber canister 38 is attached to the stand 14 by way of lower housing 18) (Rumph; Figs. 1-3); 
an equipment shelf attached to the mounting post (lower housing 18 is attached to the stand 14) (Rumph; Figs. 1-3); 
and an anesthesia machine mount attached to the equipment shelf (upper housing 16 which holds the anesthetic chambers 25, 27 and associated circuit board 50, ports, valves, and pipes is attached to the lower housing 18) (Rumph; Figs. 1-3).
Regarding claim 13, as best understood, the modified Rumph device teaches wherein the hospital-grade CO2 absorber comprises a high capacity CO2 absorber/ventilator interface (pellets 39 for absorbing carbon dioxide; pellets 39 of the absorber are used to scrub carbon dioxide from the breathing circuit to return unconsumed anesthesia to a patient during a surgical procedure, thus providing an interface between the absorber and a ventilator or breathing circuit) (Rumph; Figs. 1-3; col. 6, lines 2-8; col. 7, lines 7-15).
Regarding claim 18, as best understood, Rumph discloses a portable anesthesia transportation cart (electronic anesthesia delivery apparatus with wheels for portability) (abstract; Fig. 1) comprising: 

a mounting post extending up from the portable base (stand 14) (Figs. 1-3); 
a CO2 absorber mount attached to the mounting post (absorber canister 38 is attached to the stand 14 by way of lower housing 18) (Figs. 1-3); 
an equipment shelf attached to the mounting post (lower housing 18 is attached to the stand 14) (Figs. 1-3);  
and an anesthesia machine mount attached to the equipment shelf (upper housing 16 which holds the anesthetic chambers 25, 27 and associated circuit board 50, ports, valves, and pipes is attached to the lower housing 18) (Figs. 1-3). 
Rumph is silent on wherein the anesthesia transportation cart has a CFA of not greater than about 1.0 m2.
However, De Nando teaches a mobile functional hospital unit for transporting medical fluids (De Nando; abstract) wherein the transportation cart has a CFA of not greater than about 1.0 m2 (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the area using width times depth thus ranges from 3500-9900 cm2, or 0.35-0.99 m2) (De Nando; Fig. 1; col. 5, lines 37-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device such that the anesthesia transportation cart has a CFA of not greater than about 1.0 m2, as taught by De Nando, for the purpose of providing the apparatus with compact dimensions for the convenient 
Regarding claim 19, as best understood,  the modified Rumph device teaches wherein the anesthesia transportation cart has a Cov of not greater than about 1.0 m3 (cabinet 2 is of a height between 100-150 cm, a width between 50-90 cm, and a depth between 70-110 cm; the volume using width times depth time height thus ranges from 350000-1485000 cm3, or 0.35-1.485 m3 which overlaps the claimed range) (De Nando; Fig. 1; col. 5, lines 37-44; see MPEP 2144.05(I)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of De Nando as applied to claim 1 above, and further in view of Rockhold (US 7,654,261 B1).
Regarding claim 2, as best understood, the modified Rumph device teaches the invention as previously claimed, but does not teach wherein the portable anesthesia apparatus has an Aw of not greater than about 210 kilograms.
However, Rockhold teaches a mobile respiratory therapy medication dispensing device (Rockhold; abstract) wherein the portable apparatus has an Aw of not greater than about 210 kilograms (the mobile device is light-weight at approximately 100 pounds, or about 45 kilograms) (Rockhold; col. 11, lines 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph device such that the Aw.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of De Nando as applied to claims 1 and 18 above, and further in view of Rock (US 2005/0155380 A1).
Regarding claims 12 and 20, as best understood, the modified Rumph device teaches the invention as previously claimed, but does not teach wherein the hospital-grade anesthesia machine is an FDA approved anesthesia machine.
However, Rock teaches a device for anesthetic recovery (Rock; abstract) wherein it is stated that any device used in the operating room will need FDA and OSHA approval to ensure the device does not pose a threat to health (Rock; para. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph hospital-grade anesthesia machine, which is used in surgical procedures (see Rumph, col. 4, lines 25-34), to be FDA approved, as taught by Rock, for the purpose of ensuring the device does not pose a threat to patient health (Rock; para. [0064]).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rumph in view of De Nando as applied to claim 1 above, and further in view of Sandberg et al. (see pages 10-12 of The MGH Textbook of Anesthetic Equipment attached).
Regarding claims 14-15, the modified Rumph device teaches the invention as previously claimed, but does not teach wherein the portable anesthesia apparatus further comprises an O2 tank, wherein the O2 tank comprises an E-size O2 tank.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rumph anesthesia device to include an O2 tank wherein the O2 tank comprises an E-size O2 tank, as taught by Sandberg, in order to provide a known suitable structure for the storage and supply of oxygen in an anesthesia system (Sandberg; see page 10, right column, lines 3-16).
Regarding claims 16-17, the modified Rumph device teaches wherein the portable anesthesia apparatus further comprises an N2O tank, wherein the N2O tank comprises an E-size N2O tank (common medical gases such as oxygen and nitrous oxide may be supplied to an anesthesia machine via E-size cylinders) (Sandberg; see page 10, right column, lines 3-16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0243527 by Zapol et al. is considered to be relevant as it discloses an anesthetic generating machine which is portable and can be attached to other devices.
US 2006/0093785 A1 by Hickle is considered to be relevant as it discloses an anesthesia machine in a portable housing.
US 2011/0088694 A1 by Tobia et al. is considered to be relevant as it discloses a portable anesthesia cart with a carbon dioxide absorbent canister. 
US 2005/0005932 A1 by Berman is considered to be relevant as it discloses a wheeled anesthesia machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE M PINDERSKI/		/RACHEL T SIPPEL/Examiner, Art Unit 3785		Primary Examiner, Art Unit 3785